Case 3:14-cv-00852-REP-AWA-BMK Document 335 Filed 01/04/19 Page 1 of 8 PageID# 10849




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION



    GOLDEN BETHUNE-HILL, et al.,

                     Plaintiffs,       Civil Action No. 3:14-cv-00852-REP-AWA-BMK
                v.

    VIRGINIA STATE BOARD OF
    ELECTIONS, et al.,

                     Defendants.

                v.

    VIRGINIA HOUSE OF DELEGATES,
    Intervenor-Defendants,

                     Defendants.


            PLAINTIFFS’ RESPONSE TO SECOND ADDENDUM TO THE REPORT OF
                             THE SPECIAL MASTER
Case 3:14-cv-00852-REP-AWA-BMK Document 335 Filed 01/04/19 Page 2 of 8 PageID# 10850



                                           I.         INTRODUCTION

            Pursuant to the Court’s order dated December 18, 2018 (Dkt. No. 330), Plaintiffs submit

    this additional response to the Report of the Special Master (Dkt. No. 323, the “Report”).

            Plaintiffs previously addressed the Report at length (Dkt. No. 328). The same day

    Plaintiffs filed their response, Defendants-Intervenors filed a response in which they explained

    that they had various difficulties reviewing data files associated with the Special Master’s

    proposals and argued that, unless the Court provided them with an opportunity to submit a

    further response, “Defendants-Intervenors will be denied due process in their ability to assess

    and object to the Special Master’s plans.” Dkt. No. 327 at 5-7.

            For their part, Plaintiffs did not experience similar difficulties. 1 They downloaded data

    files from the DLS website the same day that the Special Master filed his Report. Using these

    data files, they were able to timely analyze the Special Master’s various proposals and provide

    their response. Plaintiffs thus do not believe it necessary to expand on their prior response to the

    original Report. Instead, Plaintiffs submit the following brief response to the Second Addendum

    to the Report of the Special Master, dated December 28, 2018 (Dkt. No. 331, the “Second

    Addendum”).

            For the reasons previously explained, the Court should adopt one of Plaintiffs’ proposed

    remedial plans or, in the alternative, the following modules proposed by the Special Master:

    Richmond 1A, Petersburg 2, Peninsula 2, and Norfolk 1A.

                                                II.     ARGUMENT

    A.      If the Court Does Not Adopt One of Plaintiffs’ Proposed Remedial Plans, It Should
            Adopt Richmond 1A, Petersburg 2, Peninsula 2, and Norfolk 1A

            In the Second Addendum, the Special Master briefly responds to Plaintiffs’ comments on

    1
     It would appear that the same is true of the State Defendants and the multiple non-parties who timely submitted
    substantive analyses of the Special Master’s Report. See Dkt. Nos. 325, 326, and 329.

                                                         -2-
Case 3:14-cv-00852-REP-AWA-BMK Document 335 Filed 01/04/19 Page 3 of 8 PageID# 10851



    the Report. See Second Addendum ¶ 11-11B. In particular, the Special Master addresses

    Plaintiffs’ comments on his two proposed modules in the Richmond area (1A and 1B). The

    Special Master does not specifically address Plaintiffs’ comments on the proposed modules in

    the three other regions discussed in the Report.

           As to Richmond, the Special Master “agrees with Plaintiffs[’] characterization” that the

    “extensive changes” made to non-Challenged Districts 72 and 73 in Richmond 1B are “not

    required to implement a constitutional map.” Id. at 9 n.8. The Special Master represents that

    Richmond 1A remedies the racial gerrymander found in this part of the Commonwealth. See

    Report at 8. As Plaintiffs have explained, the Court can and should make whatever changes to

    the existing map are needed to implement an effective remedy. But in the unique circumstance

    where the Special Master has specifically represented that a particular change (Richmond 1B) is

    “not required to implement a remedy,” and is made for an entirely different reason, the Court

    should not adopt that change. This is particularly so given that the proposed changes to these two

    non-Challenged Districts are significant, see Dkt. No. 328 at 5, and Richmond 1A provides a

    viable and ready alternative.

           With regard to the Petersburg and Peninsula regions, Plaintiffs propose that the Court

    adopt Petersburg 2 and Peninsula 2. See Dkt. No. 328 at 2-6. Briefly stated, Petersburg 2 fully

    remedies the race-based split of Dinwiddie County, which naturally results in greater adherence

    to traditional redistricting principles throughout the Petersburg region. In the Peninsula region,

    meanwhile, Peninsula 2 remedies the racial gerrymander of District 95 and better adheres to

    traditional redistricting criteria, as compared to Peninsula 1, which elongates non-Challenged

    District 94 and thereby reduces the district’s compactness. As the Special Master notes, there is

    “substantial agreement” that Peninsula 2 and Petersburg 2 are the best options in these regions.



                                                   -3-
Case 3:14-cv-00852-REP-AWA-BMK Document 335 Filed 01/04/19 Page 4 of 8 PageID# 10852



    Second Addendum ¶ 8. 2 The Court should adopt Petersburg 2 and Peninsula 2.

             As to the Norfolk region, Plaintiffs urge the Court to adopt Norfolk 1A because

    (compared to the alternatives) it remedies the racial gerrymander, preserves the opportunity of

    African American voters to elect candidates of choice, draws a much more compact version of

    District 77, and splits fewer voting tabulation districts. Dkt. No. 328 at 8. No other party or non-

    party offers specific argument or explanation why any alternative is better.

    B.       The Special Master’s Overall Approach to Creating Modules for the Court’s
             Consideration Is Appropriate

             For the reasons they have previously explained, Plaintiffs submit that the Court should

    adopt either one of Plaintiffs’ proposed remedial plans or the above modules rather than any of

    the Special Master’s alternatives. That said, as the Special Master notes (Second Addendum

    ¶ 11), Plaintiffs do generally believe that his various proposals remedy the racial gerrymander of

    the Challenged Districts. 3

             As he has explained, the Special Master followed the same approach that he appropriately

    used in the Personhuballah v. Alcorn litigation to remedy Virginia’s congressional map. Report

    at 10. Plaintiffs do disagree with how the Special Master has specifically adapted that approach

    for the present remedial task by prioritizing changing the fewest overall number of districts.

    Notably, despite their very different perspectives, all parties and non-parties who submitted

    briefs—including Intervenors—agree with Plaintiffs. See Dkt. No. 326 at 3; Dkt. No. 327 at 21;

    Dkt. No. 329 at 3-6. In short, changing fewer districts is not always better. The Special Master


    2
      That multiple groups with different perspectives all agree on these two modules is telling. See Second Addendum
    ¶ 8. These two options are clearly superior. The State Defendants have expressed no preference between modules,
    finding them all sufficient. See Dkt. No. 325. Intervenors have urged the Court to reject all of the modules. See
    generally Dkt. No. 327.
    3
      The exception is in Petersburg, where Plaintiffs are concerned that the Special Master’s proposed Petersburg 1A
    and 1B preserve the Dinwiddie split, and the resulting configuration of districts in that part of the Commonwealth.
    See Dkt. No. 328 at 3. While the Special Master may not have used racial considerations to construct these modules,
    Plaintiffs do not believe they go far enough to remedy the racial gerrymander of Challenged Districts in this region.

                                                            -4-
Case 3:14-cv-00852-REP-AWA-BMK Document 335 Filed 01/04/19 Page 5 of 8 PageID# 10853



    thus inappropriately rejected Plaintiffs’ proposed remedial plans in large measure based on this

    consideration.

           That said, the fact that the Special Master’s modules do not go as far as they could does

    not mean they are inappropriate remedies, as Intervenors argue. In attempting to sway the Court

    not to adopt any of the Special Master’s proposed modules, Intervenors grossly mischaracterize

    the Special Master’s methodological approach. The Special Master’s Second Addendum

    carefully and thoroughly explains how Intervenors have misapprehended the Special Master’s

    approach. See Second Addendum ¶¶ 12-12I. Specifically, although this was entirely evident from

    his initial Report, the Special Master has clearly explained that he (1) did not use race as the

    predominant factor in constructing his remedial plans and (2) appropriately used traditional

    redistricting criteria to guide him in making necessary changes to effect a remedy.

           To the Special Master’s discussion, Plaintiffs add one additional point. Stripped to its

    essence, Intervenors’ objection is that the Special Master prioritized traditional redistricting

    criteria over political considerations in redrawing the map. That is, Intervenors complain that the

    Special Master “honor[ed] political-subdivision lines” instead of engaging in “incumbency

    preservation.” Dkt. No. 327 at 24. The Special Master admittedly took pains to ensure that no

    incumbents were paired or drawn out of their districts. See Second Addendum ¶ 12H.

    Intervenors’ complaint thus appears to be that the Special Master did not review political data

    and contort the map to attempt to assure the reelection of incumbents—at least, those incumbents

    who the Special Master should have gleaned are sufficiently important. Dkt. No. 327 at 23.

           Intervenors concede, as they must, that the Challenged Districts and surrounding districts

    must be changed to effect a remedy of the unconstitutional racial gerrymander. Indeed,

    sometimes they fault the Special Master for not making sweeping enough changes. See Dkt. No.



                                                   -5-
Case 3:14-cv-00852-REP-AWA-BMK Document 335 Filed 01/04/19 Page 6 of 8 PageID# 10854



    327 at 19-21. What Intervenors argue, then, is that the Court would abuse its discretion in

    adopting a remedial plan unless it alters the map as necessary to avoid the political ramifications

    that flow from following traditional redistricting principles. Even assuming the Court should

    seek to help politicians select their voters, rather than the other way around, it is ill-equipped to

    make these kind of finely-tuned political calculations.

           More fundamentally, regardless of how Intervenors attempt to characterize their political

    goals, courts cannot and do not draw remedial plans to achieve particular political ends.

    Personhuballah v. Alcorn, 155 F. Supp. 3d 552, 563-64 (E.D. Va. 2016) (rejecting claim that

    “adopting a plan consistent with the General Assembly’s policies requires maintaining” the

    existing political performance of districts); see also id. at 566-67 (the “courts have unanimously

    agreed that political considerations ‘have no place in a plan formulated by the courts.’” (Payne,

    J., dissenting in part and concurring in part) (quoting Wyche v. Madison Parish Police Jury, 769

    F.2d 265, 268 (5th Cir. 1985). Intervenors thus invite the Court to flout well-established

    precedent by prioritizing political considerations—in particular, the political fortunes of select

    incumbents—in adopting a remedy. The Special Master rightly rejected that invitation. This

    Court should do the same.

                                         III.      CONCLUSION

           For the reasons set out above, and in earlier briefing, the Court could adopt either of

    Plaintiffs’ proposed remedial plans or, in the alternative, the Special Master’s proposed

    Richmond 1A, Petersburg 2, Peninsula 2, and Norfolk 1A, and should order implemented a new

    remedial plan at the earliest possible date.




                                                    -6-
Case 3:14-cv-00852-REP-AWA-BMK Document 335 Filed 01/04/19 Page 7 of 8 PageID# 10855



    Dated: January 4, 2019                By: /s/ Aria Branch
                                             Marc Erik Elias (pro hac vice)
                                             Bruce V. Spiva (pro hac vice)
                                             Aria Branch (VSB No. 83682)
                                             PERKINS COIE LLP
                                             700 Thirteenth Street, N.W., Suite 600
                                             Washington, D.C. 20005-3960
                                             Telephone: 202.654.6338
                                             Facsimile: 202.654.9106
                                             Email: ABranch@perkinscoie.com
                                             Email: MElias@perkinscoie.com
                                             Email: BSpiva@perkinscoie.com

                                              Kevin J. Hamilton (pro hac vice)
                                              Abha Khanna (pro hac vice)
                                              Ryan Spear (pro hac vice)
                                              William B. Stafford (pro hac vice)
                                              PERKINS COIE LLP
                                              1201 Third Avenue, Suite 4900
                                              Seattle, WA 98101-3099
                                              Telephone: 206.359.8000
                                              Facsimile: 206.359.9000
                                              Email: KHamilton@perkinscoie.com
                                              Email: AKhanna@perkinscoie.com
                                              Email: BStafford@perkinscoie.com
                                              Email: RSpear@perkinscoie.com




                                        -7-
Case 3:14-cv-00852-REP-AWA-BMK Document 335 Filed 01/04/19 Page 8 of 8 PageID# 10856



                                      CERTIFICATE OF SERVICE
            I hereby certify that on the 4th day of January, 2019, I filed the foregoing with the Clerk of
    Court using the CM/ECF system, which will then send a notification of such filing to the counsel of
    record in this case.


                                                    By /s/ Aria C. Branch
                                                    Aria C. Branch (VSB #83682)
                                                    Perkins Coie LLP
                                                    700 13th St. N.W., Suite 600
                                                    Washington, D.C. 20005-3960
                                                    Phone: (202) 654-6338
                                                    Fax: (202) 654-9106
                                                    ABranch@perkinscoie.com

                                                   Attorneys for Plaintiffs




                                                     -8-
